Claims 1-8 are pending in the application.  
The rejection over Murayama has been withdrawn in view of the statement of common ownership.  
The rejection over Laurence is maintained. 
The rejection over Kodama has been overcome in view of the present amendment.  Kodama discloses that a resin foam contains glass fibers as a nucleating agent (paragraph 75).  Kodama fails to teach an inorganic fibrous porous body comprising inorganic fibers and a binder in a total amount of 95 wt% and comprises the binder of 1 to 10 wt%.  
New grounds of rejections are made in view of newly discovered references to Bush et al. (US 2018/0126691) and Waggoner et al. (US 3,006,805).  
The double patenting rejection over claims 1-8, and 10-13 of U.S. Patent No. 10,947,163 has been obviated in view of the terminal disclaimer filed on 1/24/2022.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0273705 to Lawrence et al. (Lawrence).
Lawrence discloses a composite structure comprising a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are inserted through the foam using needle punching (paragraphs 43 and 66).  The nonwoven layer comprises glass fibers, having pores with an average pore size of from 300 to 1000 microns within the claimed range (paragraphs 26 and 43).  The nonwoven layer comprises a foam material having a density of at least 0.008 g/cc (paragraph 36).  In some cases, the density of the foam is no more than about 0.02 g/cc (paragraph 39).  As such, the foam layer has a density of from 0.008 to 0.02 g/cc within the claimed range.  The fibers comprise plant fibers, glass fibers, carbon fibers, or mineral fibers (paragraph 43).  The alternative language indicates that the nonwoven layer can be free of mineral fibers or asbestos fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  The composite structure is devoid of asbestos fibers.  

As a flow resistivity is dictated by the bulk density, it is not seen that the claimed flow resistivity could not be present as the bulk density is within the claimed range.  
Additionally, it appears that the composite structure of Lawrence meets all structural limitations and chemistry required by the claims.  The examiner takes the position that a flow resistivity of from 170,000 to 2,000,000 Ns/m4 would be present as like material has like property. 
Indeed, the composite structure comprises a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are inserted through the foam using needle punching (paragraphs 43 and 66).  The nonwoven layer comprises glass fibers, having pores with an average pore size of from 300 to 1000 microns within the claimed range (paragraphs 26 and 43).  The nonwoven layer comprises a foam material having a density of from 0.008 to 0.02 g/cc within the claimed range (paragraphs 36 and 39).  The fibers comprise plant fibers, glass fibers, carbon fibers, or mineral fibers (paragraph 43).  The alternative language indicates that the nonwoven layer can be free of mineral fibers or asbestos fibers.  In particular, the non-woven layer can include two different types of fibers: 
The composite structure has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  
Therefore, the claimed flow resistivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 6, the fibers comprises plant fibers, glass fibers, carbon fibers, or mineral fibers (paragraph 43).  The alternative limitations indicates that the nonwoven layer can be free of asbestos fibers.  In particular, the non-woven layer includes two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  
As to claim 8, the composite structure further comprises a protective layer, or a backing layer to provide structural support, flexibility, and/or flame resistance (paragraph 62).  
Applicant alleges that Lawrence does not teach an inorganic fibrous porous body having an average cell diameter of more than 260 µm and 1000 µm or less, a bulk density of 0.0068 to 0.024 g/cm3, and a flow resistivity of 170,000 to 300,00 Ns/m4. 
The examiner respectfully disagrees. 
As previously discussed, Lawrence discloses a composite structure comprising a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are inserted through the foam using needle punching (paragraphs 43 and 66).  The nonwoven layer comprises glass fibers, having pores with an average pore size of from 300 to 1000 microns within the claimed range (paragraphs 26 and 43).  The nonwoven layer comprises a foam material having a density of from 0.008 to 0.02 g/cc within the claimed range (paragraphs 36 and 39).  
The composite structure has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  
The composite structure reads on the claimed inorganic fibrous porous body.  
As a flow resistivity is dictated by the bulk density, it is not seen that the claimed flow resistivity could not be present as the bulk density is within the claimed range.  
Additionally, it appears that the composite structure of Lawrence meets all structural limitations and chemistry required by the claims (see discussion above).  4 would be present as like material has like property. 

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20180126691 to Bush et al. (hereinafter “Bush”).  
Bush discloses a low density acoustic composite material comprising one or more of the acoustic composite layers, each having a thickness of 1.5 mm or more, a bulk density of 10 kg/m3 or more and an air flow resistivity of 200,000 to 275,000 to Rayl/m or Ns/m4 within the claimed range (paragraph 21). 
Bush mentions that all ranges include both endpoints and all number between the endpoints (paragraph 56). As such, the acoustic composite layer can have a density of 10 kg/m3 or 0.01 g/cc within the claimed range. 
The acoustic composite layer is made of a nonwoven material of glass fibers (paragraph 25).  A film or a reinforced foil is provided on a surface of the low density acoustic composite material (paragraph 31).  The film or the reinforced foil reads on the claimed coating material.  
Bush does not specifically disclose the acoustic composite layer having an average cell diameter of more than 260 µm and 1000 µm or less.  
However, it appears that the low density acoustic composite material meets all structural limitations and chemistry required by the claims.  
Indeed, the low density acoustic composite material comprises one or more of the acoustic composite layers, each having a thickness of 1.5 mm or more, a bulk 3 or more and an air flow resistivity of 200,000 to 275,000 to Rayl/m or Ns/m4 within the claimed range (paragraph 21). 
Bush mentions that all ranges include both endpoints and all number between the endpoints (paragraph 56). As such, the acoustic composite layer can have a density of 10 kg/m3 or 0.01 g/cc within the claimed range. 
The acoustic composite layer is made of a nonwoven material of glass fibers (paragraph 25).  A film or a reinforced foil is provided on a surface of the low density acoustic composite material (paragraph 31).    
Therefore, the examiner takes the position that the average cell diameter of more than 260 µm and 1000 µm or less would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.

Claims 2-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3,006,805 to Waggoner et al. (hereinafter “Waggoner”).  
Waggoner discloses a porous fibrous structure comprising glass fibers and a binder in a total amount of 95 wt% or more wherein the binder is present in an amount of about 10 wt% or less (column 8, lines 20-25).  The porous fibrous 
Waggoner does not explicitly disclose the porous fibrous structure having a compressive stress of 0.1 MPa, a recovery of 50% or more and a Young’s modulus of 1 MPa at a compression ratio of 80%; and a product [MPa.g/cm3] of the bulk density and the compressive stress of 0.3 or less at a compression ratio of 40 to 80%.   
However, it appears that the porous fibrous structure is made of the same material as the claimed soundproofing material. 
Indeed, the porous fibrous structure comprises glass fibers and a binder in a total amount of 95 wt% or more wherein the binder is present in an amount of about 10 wt% or less (column 8, lines 20-25).  The porous fibrous structure as shown in example 5 contains about 91 wt% of glass fibers and 6 wt% kraft pulp binder meeting the claimed limitations.   The binder that includes cellulosic fibers ties the glass fibers together (column 3, lines 50-55, column 5, lines 20-30).  The porous 
The examiner takes the position that the compressive stress of 0.1 MPa, the recovery of 50% or more, and the Young’s modulus of 1 MPa at a compression ratio of 80%; and the product [MPa.g/cm3] of the bulk density and the compressive stress of 0.3 or less at a compression ratio of 40 to 80% would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/Hai Vo/
Primary Examiner
Art Unit 1788